Citation Nr: 1137457	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left foot disability to include pes planus, valgus deformity, and plantar fasciitis, including secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2007, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that his left foot disability is due to his service-connected right knee disability.  The Veteran also is service connected for a chronic low back strain secondary to the right knee disability and for patellofemoral syndrome of the left knee secondary to the right knee disability.  

On VA examination in July 2008, the examiner expressed the opinion that it was less likely than not that the bilateral plantar fasciitis was caused or was a result of the right knee disability.  The VA examiner did not address the question of aggravation.







When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA opinion pertaining to the left foot disability is inadequate the case is REMANDED for the following action:

1.  Afford the Veteran for a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left foot disability, including pes planus, valgus deformity, and plantar fasciitis, is caused by or aggravated by any one or all of the service-connected disabilities of the right knee, left knee, or low back?

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that the condition of the foot is bilateral.

Also in this context, the term "aggravation" means a permanent increase in the left foot disability, that is, an irreversible worsening of the left foot condition beyond the natural clinical course and character of the condition due to any one or all of the service-connected disabilities as contrasted to a temporary worsening of symptoms. 








If however after a review of the record, an opinion on either causation or aggravation is not possible without resorting to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential etiologies, when either causation or aggravation by any one or all of the service-connected disabilities is not more likely than any other to cause or to aggravate the current left foot disability and that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


